Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 1 of 30 Page ID #:472




                      EXHIBIT D




                                                                           D-1
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 2 of 30 Page ID #:473



 1         I, Dr. Joe Goldenson, declare as follows under penalty of perjury pursuant to 28
 2   U.S.C. § 1746:
 3         BACKGROUND
 4         1.     I am a medical physician with 33 years of experience in correctional
 5   health care. For 28 years, I worked for Jail Health Services of the San Francisco
 6   Department of Public Health. For 22 of those years, I served as the Director and
 7   Medical Director. In that role, I provided direct clinical services, managed public
 8   health activities in the San Francisco County jail, including the management of HIV,
 9   tuberculosis, Hepatitis C, and other infectious diseases in the facility, planned and
10   coordinated the jail’s response to H1N1, and administered the correctional health
11   enterprise, including its budget, human resources services, and medical, mental health,
12   dental, and pharmacy services.
13         2.     I served as a member of the Board of Directors of the National
14   Commission on Correctional Health Care for eight years and was past President of the
15   California chapter of the American Correctional Health Services Association. In 2014,
16   I received the Armond Start Award of Excellence from the Society of Correctional
17   Physicians, which recognizes its recipient as a representative of the highest ideals in
18   correctional medicine.
19         3.     For 35 years, I held an academic appointment as an Assistant Clinical
20   Professor at the University of California, San Francisco.
21         4.     I have worked extensively as a correctional health medical expert and court
22   monitor. I have served as a medical expert for the United States District Court for the
23   Northern District of California for 25 years. I am currently retained by that Court as a
24   medical expert in Plata v. Newsom, Case No. 3:01-cv-01351 (N.D. Cal.), to evaluate
25   medical care provided to inmate patients in the California Department of Correctional
26   Rehabilitation. I have also served as a medical expert/monitor at Cook County Jail in
27   Chicago and Los Angeles County Jail, at other jails in Washington, Texas, and Florida,
28   and at prisons in Illinois, Ohio, and Wisconsin.

     DECLARATION OF DR. JOE                    1                                       D-2
     GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 3 of 30 Page ID #:474



 1         5.     My CV is attached as Exhibit A.
 2         6.     I am not being compensated for my time reviewing materials and
 3   preparing this report.
 4         7.     As a researcher of prisoner health care and infectious diseases, I have
 5   studied the scientific literature about COVID-19, including the literature regarding
 6   symptoms, testing, infection rates and transmission. In addition, I have studied and
 7   am familiar with the public health guidance regarding prevention and containment of
 8   COVID-19, including U.S. Centers For Disease Control (“CDC”)’s Guidance for
 9   Population in Jails and the CDC’s Interim Infection Prevention and Control
10   Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
11   (COVID-19) in Healthcare Settings.
12         8.     I have been asked by counsel for persons detained at the Orange County
13   Jail to describe the impact of the COVID-19 pandemic on detained persons and the
14   surrounding community under the current population levels and conditions at the
15   Orange County jail. To address this question, I rely on my background and training,
16   the public health literature and guidance about COVID-19, as well as information
17   about COVID-19 in the Orange County Jail and community. The information about
18   the Orange County Jail includes publicly available information about the Orange
19   County Jail from the Orange County Sheriff’s Department’s webpages, charts of the
20   jail structure and units from the 2016-2018 biennial inspection of California Board of
21   State and Community Corrections (BSCC) 1, community infection information from
22   the Orange County Department of Health, and individual declarations from persons
23   detained at the Orange County jail.
24         COVID-19
25
26
     1
      2016-2018 Biennial Inspection: Orange County’s Type II and Court Holding Facilities,
27   Penal Code Section 6031, State of California Board of State and Community Corrections
     (Sep. 26. 2018), https://drive.google.com/file/d/1h-
28   E41vMsJa3S06bW8PGSTwS3DWpPbzj5/view?usp=sharing.

     DECLARATION OF DR. JOE                   2                                       D-3
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 4 of 30 Page ID #:475



 1            9.     COVID-19 is a serious disease that has reached pandemic status. As of
 2      April 21, 2020, there are at least 3,020,117 confirmed cases of COVID-19 worldwide,
 3      including 980,008 cases in the United States. 2 At least 209,799 people have died,
 4      including 54,881 in the United States. 3 As of April 21, 2020 there were 33,897 confirmed
 5      cases of COVID in California and 1,227 reported deaths. 4 These numbers have been
 6      increasing at an alarmingly rapid rate, reflecting the exponential growth of infections.
 7      Because these numbers include only laboratory confirmed cases, they likely understate
 8      the actual number of cases and deaths. Most medical and public health experts agree that
 9      the situation, which is already dire, will continue to worsen over the coming weeks to
10      months.
11            10.    COVID-19 is a highly contagious respiratory illness. It is transmitted
12      between persons in close proximity (within about six feet) by airborne droplets
13      released by infected individuals when they cough or sneeze. 5 The droplets can survive
14      in the air for up to three hours. It may also be possible for an individual to become
15      infected by touching a surface or object that has the virus on it and then touching his
16      or her own mouth, nose, or possibly eyes. Infected droplets can survive on surfaces for
17      variable lengths of time, ranging from up to four hours on copper, to 24 hours on
18      cardboard, to two to three days on plastic or stainless steel.
19
20
21      2
          Johns Hopkins University COVID-19 Data Center, https://coronavirus.jhu.edu/(last
22      visited Apr. 26, 2020).
        3
          Id.
23      4
          Los Angeles Times, Tracking coronavirus in California,
        https://www.latimes.com/projects/california-coronavirus-cases-tracking-outbreak/ (last
24      visited Apr. 21, 2020); see also Johns Hopkins University COVID-19 Data Center,
25      https://coronavirus.jhu.edu/(last visited Apr. 21, 2020).
        5
          Centers for Disease Control and Prevention, Interim Infection Prevention and Control
26      Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
        (COVID-19) in Healthcare Settings, https://www.cdc.gov/coronavirus/2019-
27      ncov/hcp/infection-control-
        recommendations.html?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavi
28      rus%2F2019-ncov%2Finfection-control%2Fcontrol-recommendations.html.

        DECLARATION OF DR. JOE                     3                                      D-4
        GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 5 of 30 Page ID #:476



 1         11.    Signs and symptoms of COVID-19 may appear two to 14 days after
 2   exposure and may include fever, cough, shortness of breath or difficulty breathing,
 3   chills, repeated shaking with chills, muscle pain, headache, sore throat, or new loss of
 4   taste or smell. 6 In severe cases, infection can result in respiratory failure or death.
 5         12.    A significant number of infected individuals do not exhibit symptoms,
 6   however, and asymptomatic individuals—either before the onset of symptoms or because
 7   no symptoms will ever manifest—can nevertheless transmit the disease to others.
 8   According to the CDC, up to 25 percent of people infected with COVID-19 will remain
 9   asymptomatic.7 Similarly, infected individuals may experience only mild symptoms.
10   These asymptomatic and mildly symptomatic individuals can, and do, transmit the virus,
11   contributing to its rapid spread. Because of the high risk of transmission by
12   asymptomatic individuals, CDC recently recommended everyone wear a mask when they
13   leave their homes.
14         13.    There is currently no medical treatment for COVID-19, other than
15   supportive measures. Nor is there a vaccine. 8
16         14.    Current preventive measures seek to slow the transmission of COVID-19
17   through social distancing (keeping persons separated by at least six feet), frequent
18   handwashing, and respiratory hygiene (e.g., covering mouth and nose when coughing or
19   sneezing), and frequent cleansing of surfaces to prevent infection and the spread of the
20   virus.9
21         COVID-19 IN DETENTION FACILITIES GENERALLY
22
23   6
       Centers for Disease Control and Prevention, Symptoms of Coronavirus,
     https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
24   7
       Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders,
25   N.Y. Times (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-
     asymptomatic-transmission.html.
26   8
       Centers for Disease Control and Prevention, Prevent Getting Sick (Apr. 8, 2020),
     cdc.gov/coronavirus/2019-ncov/prevent-getting-sick.
27   9
       Centers for Disease Control and Prevention, How to Protect Yourself and Others 1–2
     (Apr. 18, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
28   sick/prevention-H.pdf.

     DECLARATION OF DR. JOE                      4                                        D-5
     GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 6 of 30 Page ID #:477



 1          15.      For multiple reasons, the risk of exposure to and transmission of
 2   infectious diseases, as well as the potential harm to those who become infected, is
 3   significantly higher in jails than in the community, putting jail inmates and
 4   correctional staff at high risk of becoming ill with COVID-19.
 5          16.      Close living quarters and often overcrowded conditions in jails, prisons,
 6   and detention centers facilitate the rapid transmission of infectious diseases,
 7   particularly those transmitted by airborne droplets through sneezing or coughing. In
 8   these congregate settings, large numbers of people are closely confined and forced to
 9   share bunkrooms, bathrooms, cafeterias, and other enclosed spaces. They are
10   physically unable to practice social distancing, which the CDC has identified as a
11   “cornerstone of reducing transmission of respiratory diseases such as COVID-19.” 10
12   Within these facilities, space and resource limitations—and the resulting inability of
13   inmates and employees to practice social distancing11—make it extremely difficult to
14   effectively quell the explosive growth of a highly contagious virus. The CDC has
15   recognized that correctional and detention facilities “present unique challenges for
16   control of COVID-19 transmission among incarcerated/detained persons, staff, and
17   visitors.” 12
18          17.      People in detention facilities often sleep in close quarters, often sharing
19   multiple bunk beds arranged close together in a single room in what is described as
20   “dormitory-style” housing. Common areas are likewise shared, but by even larger
21   groups of people. Toilets, showers, sink, and telephones are also communal, and are
22   not adequately disinfected after each use, which is especially important during the
23   current pandemic when more frequent cleaning and disinfecting are required. 13 Even
24
25
     10
        Centers for Disease Control and Prevention, Interim Guidance on Management of
     Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, at 4
26   (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
     correctional-detention.pdf
27   11
        See id. at 2, 11.
     12
        Id. at 2.
28   13
        See id. at 9.

     DECLARATION OF DR. JOE                       5                                        D-6
     GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 7 of 30 Page ID #:478



 1   in housing units where detainees sleep in individual cells, or share small cells with one
 2   or more other people, the common areas and telephones are shared by all of the people
 3   in the housing unit; toilets, showers, and sinks can be communal as well. Food
 4   preparation and distribution is centralized and communal, often for an entire facility,
 5   with little opportunity for regular disinfection as called for by the CDC’s Interim
 6   Guidance. 14 Without major population reductions and other measures such as regular
 7   cleaning of shared spaces it is impossible to socially distance and implement other
 8   important CDC Guidance in these housing units.
 9         18.    Frequent and thorough hand washing is one of the key recommendations to
10   reduce transmission but sufficient soap and/or hand sanitizer is often not available (for
11   inmates and staff) to wash their hands frequently enough to prevent the risk of
12   transmission in contravention of the CDC’s Interim Guidance. 15
13         19.    Housing units are commonly poorly ventilated, which facilitates the
14   transmission of airborne illnesses, such as COVID-19. The CDC recommends
15   generally after an infection in buildings that building operators open windows to allow
16   fresh air to circulate. 16 This recommendation is not possible in jails.
17         20.    Current CDC recommendations for reducing the transmission of COVID-
18   19 in jails include screening of all newly arriving arrestees,17 quarantining all newly
19   arriving arrestees for 14 days and performing daily symptom screening and
20   temperature checks while they are in quarantine, 18 isolating any detainee with any
21   symptoms consistent with COVID-19 or with fever who is currently housed in the
22   facility, 19 and providing masks to all inmates who are “confirmed or suspected
23
24   14
        See id. at 9.
     15
25      See id.
     16
        Centers for Disease Control and Prevention, Cleaning and Disinfecting Your Facility 2
26   (Apr. 1, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-
     building-facility-H.pdf.
27   17
        See Centers for Disease Control and Prevention, Interim Guidance at 10.
     18
        See id. at 14, 20.
28   19
        See id. at 15.

     DECLARATION OF DR. JOE                     6                                      D-7
     GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 8 of 30 Page ID #:479



 1   COVID-19 cases, or showing symptoms of COVID-19.” 20 In addition, the CDC
 2   generally recommends providing and wearing masks in congregate settings. 21
 3   Individuals should not be added to an existing quarantine cohort after the 14-day
 4   quarantine clock has started.22
 5         21.    These are also difficult, if not impossible, to implement in jails due to
 6   space constraints, lack of sufficient respiratory isolation rooms, and lack of necessary
 7   equipment and other resources.
 8         22.     Testing kits are widely unavailable, and it can take up to a week or more to
 9   obtain test results. And, someone who is tested shortly after he or she was infected may
10   test negative. Non-test based verbal screens—i.e., asking a person for a subjective report
11   of symptoms—cannot adequately screen for new, asymptomatic or pre-symptomatic
12   infections. COVID-19 has a typical incubation period of 2 to 14 days, commonly five
13   days, and transmission often occurs before presentation of symptoms. According to the
14   Centers for Disease Control and Prevention, up to 25 percent of people infected with
15   COVID-19 will remain asymptomatic. 23 Similarly, infected individuals may experience
16   only mild symptoms. These newly infected, asymptomatic and mildly symptomatic
17   individuals can, and do, transmit the virus, contributing to its rapid spread. As a result,
18   such inadequate screening presents a critical problem. The possibility of asymptomatic
19   transmission means that monitoring staff and incarcerated people for symptoms and fever
20   is inadequate to identify all who may be infected and to prevent transmission. Because of
21   the problems with screening procedures, the risk of false negative tests, the unavailability
22   of test kits and the delays in obtaining test results, one necessary means to prevent the
23
24   20
        Id. at 25.
25
     21
        See Centers for Disease Control and Prevention, Recommendations for Cloth Face
     Covers, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-
26   cover.html.
     22
        See Centers for Disease Control and Prevention, Interim Guidance at 19.
27   23
        Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders,
     N.Y. Times (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-
28   asymptomatic-transmission.html

     DECLARATION OF DR. JOE                    7                                        D-8
     GOLDENSON
 Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 9 of 30 Page ID #:480



 1   introduction of COVID into the jails by someone who is arrested is to quarantine all
 2   arrestees for 14 days and monitor them daily for symptoms and fever before they are
 3   deemed safe to introduce into the general population of the jail.
 4          23.    In detention facilities, groups of persons are often moved from space to
 5   space, for example, from a dormitory to a cafeteria. Persons often from multiple
 6   different housing units, congregate and come in close contact while standing in lines
 7   for medication, commissary, fresh laundry, telephones, or court appearances. These
 8   group movements, which may cluster large numbers of people together in small
 9   spaces, increase the risk of transmission between incarcerated persons and throughout
10   the facility. It is common for detainees in a given housing unit to routinely be
11   subjected to such group movements multiple times each day. Additionally, detention
12   facilities often rely on detainees to perform work that supports the operation of the
13   facility, such as food service, laundry, and cleaning. To perform these work
14   assignments, they typically travel from their housing units to other parts of the facility.
15          24.    Correction officers and other detention facility staff routinely have direct
16   physical contact with detainees, especially when handcuffing or removing handcuffs
17   from detainees who are entering or exiting the facility. Staff members also move
18   around within the facility, which creates opportunities for transmission both among
19   staff in different parts of the facility and transmission to and from detainees in
20   different parts of the facility.
21          25.    Correctional facilities largely lack the robust medical care infrastructure
22   that would be necessary to deal with a COVID-19 outbreak. If a significant number of
23   people become sick with COVID-19 the jails’ health care facilities will be unable to
24   respond appropriately to those people and those who need medical care for other
25   reasons. And, when an incarcerated patient’s needs are too acute for a correctional
26   facility to provide adequate treatment, the patient must be transported to and treated at
27   a community hospital. Once COVID-19 spreads throughout the jail, the burden of
28

     DECLARATION OF DR. JOE                     8                                         D-9
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 10 of 30 Page ID
                                       #:481


 1   caring for many of these sick individuals will shift to local community medical
 2   facilities.
 3          26.    When an outbreak strikes a correctional facility, correction and medical staff
 4   will become ill. They will not show up to work. These vacancies can result in facilities
 5   becoming dangerously understaffed, which compromises medical care. Healthcare staff
 6   who provide treatment are unavailable. Correctional staff also play a vital role in
 7   delivering medical services, by escorting prisoners, responding to and alerting medical of
 8   medical emergencies, and providing security to health care staff while they provide
 9   services. Their absence also compromises treatment.
10          27.    If infected, jail inmates are at greater risk for harm from COVID-19 than
11   those in the general community. This is due to a number of factors including the fact
12   that people in jails have high rates of chronic illnesses, such as diabetes, heart disease,
13   chronic lung disease, and immunosuppressive illnesses such as HIV disease that
14   increase the risk from COVID-19, often have had poor or absent prior health care, and
15   often have made unhealthy life-style choices, including alcohol and drug use. For
16   these reasons, it is well accepted within the medical community that jail inmates are
17   physiologically 10 years older than their chronological age. The CDC has identified
18   people with the following medical conditions as being particularly vulnerable to
19   severe illness from COVID-19:
20                 • Diabetes mellitus
21                 • Lung disease including asthma or chronic obstructive pulmonary
22                    disease (chronic bronchitis or emphysema) or other chronic conditions
23                    associated with impaired lung function or that require home oxygen
24                 • Heart disease
25                 • Blood disorders (e.g., sickle cell disease or on blood thinners)
26                 • Chronic kidney disease
27                 • Chronic liver disease
28

     DECLARATION OF DR. JOE                     9                                       D-10
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 11 of 30 Page ID
                                       #:482


 1                • Compromised immune system (immunosuppression) (including
 2                   seeing a doctor for cancer and treatment such as chemotherapy or
 3                   radiation, received an organ or bone marrow transplant, taking high
 4                   doses of corticosteroids or other immunosuppressant medications,
 5                   HIV or AIDS)
 6                • Current or recent pregnancy in the last two weeks
 7                • Endocrine disorders
 8                • Metabolic disorders
 9                • Neurological and neurologic and neurodevelopment conditions
10                   [including disorders of the brain, spinal cord, peripheral nerve, and
11                   muscle such as cerebral palsy, epilepsy (seizure disorders), stroke,
12                   intellectual disability, moderate to severe developmental delay,
13                   muscular dystrophy, or spinal cord injury ] 24
14                • Severe obesity25
15   The CDC also deems people 65 or older to be particularly vulnerable to COVID. 26
16   However, in my professional opinion the proper figure for jail inmates is 55 years old
17   because, as I explained above, they are physiologically 10 years older than their
18   chronological age.
19         28.    Because of the conditions typically found in jails, jails often have
20   particularly serious incidence of communicable disease. For example, during the H1N1-
21
22   24
        Centers for Disease Control and Prevention, Implementation of Mitigation Strategies
23   for Communities with Local COVID-19 Transmission (Mar. 12, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-
24   strategy.pdf.
25
     25
        Centers for Disease Control and Prevention, Groups at Higher Risk for Severe Illness
     (Apr. 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
26   precautions/groups-at-higher-risk.html
     26
        Centers for Disease Control and Prevention, What You Can Do if You are at Higher
27   Risk of Severe Illness from COVID-19 (Apr. 3, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/downloads/COVID19-What-You-Can-Do-
28   High-Risk.pdf.

     DECLARATION OF DR. JOE                    10                                    D-11
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 12 of 30 Page ID
                                       #:483


 1   strain flu outbreak in 2009 (known as the “swine flu”), jails and prisons experienced a
 2   disproportionately high number of cases.27 Until recently the Cook County Jail in
 3   Chicago was believed to be the largest-known source of U.S. COVID virus infections.28
 4   As of April 13, more than 500 people had been infected at the facility, and the numbers
 5   continue to climb. 29 Just recently it was reported that 78% of the approximately 2,500
 6   prisoners in a prison in Ohio tested positive.30 The State of Ohio tested its prisoners en
 7   masse for COVID-19 so this number includes large numbers of inmates who were
 8   asymptomatic and would otherwise not have been tested. This underscores the risk of the
 9   spread of COVID-19 by asymptomatic individuals. In addition, 109 staff had tested
10   positive for COVID-19. 31
11         29.    For these reasons, the pandemic has prompted prisoner releases around
12   the world. France has freed 5,000 inmates, and in the United States, 3,500 state
13   prisoners have been granted early release in California. Thousands of prisoners in
14   Britain will be granted early release within weeks in an effort to contain the spread of
15   the virus in cells and facilities where social distancing rules are impossible to
16
17
18   27
        David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few,
19   Prison Legal News (Feb. 15, 2010),
     https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-widespread-in-prisons-
20   and-jails-but-deathsare-
     few/.
21   28
        Timothy Williams and Danielle Ivory, Chicago’s Jail is Top U.S. Hot Spot as Cirus
22   Spreads Behind Bars, N.Y. Times (Apr. 8, 2020),
     https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html.
23   29
        Cheryl Corley, The COVID-19 Struggle In Chicago's Cook County Jail, NPR (Apr.
     13, 2020) https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-
24   chicagos-cook-county-jail.)
25
     30
        Ohio Department of Rehabilitation & Correction, COVID-19 Inmate Testing (last
     updated Apr. 20, 2020), https://drc.ohio.gov/Portals/0/DRC%20COVID-
26   19%20Information%2004-20-2020%20%201304.pdf,
     31
        Bill Chappell and Paige Pfleger, 73% Of Inmates At An Ohio Prison Test Positive For
27   Coronavirus, NPR (Apr. 20, 2020), https://www.npr.org/sections/coronavirus-live-
     updates/2020/04/20/838943211/73-of-inmates-at-an-ohio-prison-test-positive-for-
28   coronavirus

     DECLARATION OF DR. JOE                     11                                       D-12
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 13 of 30 Page ID
                                       #:484


 1   maintain. 32 Many cities and counties across the US, including San Francisco, Chicago,
 2   Cleveland and New York, are also releasing prisoners to reduce the risk of COVID-
 3   19.
 4         30.    During an infectious disease outbreak, a containment strategy requires
 5   people who have known or suspected illness be isolated and that caregivers have access
 6   to personal protective equipment to protect themselves and to prevent the further
 7   transmission of the disease. During an outbreak, jails and prisons are under-resourced in
 8   being able to provide medically appropriate housing for persons with known or suspected
 9   infectious illness, and are often underequipped to provide sufficient personal protective
10   equipment, increasing the risk of a widespread outbreak.
11         31.    Isolation is a complex and major concern in correctional facilities. In
12   some prisons and jails, the only cells with solid doors for quarantine will be
13   disciplinary or administrative segregation cells, which usually house people placed in
14   solitary confinement. Moving people suspected of contracting COVID-19 – or those at
15   high risk of suffering serious illness once infected – to segregation units may help
16   quell the potentially devastating spread of illness. However, isolation of people who
17   are ill using solitary confinement is not a completely effective way to prevent
18   transmission of the virus because, except in specialized negative pressure rooms
19   (rarely in medical units if available at all), air continues to flow outward from
20   isolation cells to the rest of the facility. Segregation cells bring their own physical and
21   mental health risks. They are most commonly used to punish people and may cause
22   substantial psychological trauma and distress. Those with serious mental illness are at
23   heightened risk when placed in isolation. Therefore, placing high-risk or laboratory-
24   confirmed patients with COVID-19 in cells usually used for solitary confinement will
25
26
     32
       Press Release, U.K. Ministry of Justice, Measures announced to protect NHS from
27   coronavirus risk in prisons (Apr. 4, 2020),
     https://www.gov.uk/government/news/measures-announced-to-protect-nhs-from-
28   coronavirus-risk-in-prisons.

     DECLARATION OF DR. JOE                     12                                       D-13
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 14 of 30 Page ID
                                       #:485


 1   likely deter others from reporting symptoms or seeking medical attention, thus quickly
 2   hastening the spread of the disease as symptomatic prisoners will not report
 3   themselves to staff and will remain in congregate settings. Additionally, these cells
 4   often lack intercoms or other means of communicating with a correctional officer or
 5   medical provider when patients are in need of help, resulting in decreased medical
 6   attention and increased risk of death. This may further increase patients’ concerns that
 7   they will suffer, not get the care they need in a timely manner, and die in such rooms.
 8   For these reasons, it is unrealistic to believe that an effective prevention, mitigation,
 9   and treatment response to COVID-19 in correctional facilities can rely upon
10   conditions that incarcerated people are likely to experience as punitive. When such
11   housing cells must be used for short-term quarantine and isolation patients should
12   have full access to telephone or tablet communication with family and friends on the
13   outside and access to personal property, personal hygiene supplies and access to
14   canteen. 33
15          32.    In sum, current CDC recommendations for social distancing, frequent hand
16   washing, frequent cleansing of surfaces, symptom screening, temperature checks and
17   isolation to prevent infection and the spread of the virus are extremely difficult, if not
18   impossible, to implement in county jails. As a result, the risk of COVID transmission is
19   far greater than in non-custodial institutions.
20          CONDITIONS IN JAILS POSE SIGNIFICANT RISK OF TRANSMISSION
21          OF COVID-19 IN THE COMMUNITY OUTSIDE THE JAILS
22          33.    The conditions in jails pose very significant risk of transmission of
23   communicable diseases like COVID-19 not only to inmates, employees and
24   volunteers in the jails, but also to the community as a whole. It has long been known
25   that jails, prisons, and detention centers can be hotbeds of disease transmission, and
26
27   33
       Brie Williams, MD, et al., Correctional Facilities in the Shadow of COVID-19: Unique
     Challenges and Proposed Solutions, Health Affairs Blog (Mar. 25, 2020),
28   https://www.healthaffairs.org/do/10.1377/hblog20200324.784502/full.

     DECLARATION OF DR. JOE                     13                                     D-14
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 15 of 30 Page ID
                                       #:486


 1   that due to the frequent ingress and egress of employees at these facilities, an outbreak
 2   within a jail, prison, or detention center can quickly spread to surrounding
 3   communities. While jails are often thought of as closed environments, this is not the
 4   case. A large number of custody, medical, and other support staff and contractors who
 5   have direct contact with detainees enter and leave the facility throughout the day.
 6   New arrestees arrive daily and detainees are released every day. Since there is no
 7   effective way to screen for newly infected or asymptomatic individuals, they can
 8   unknowingly transmit COVID-19 to the jail population. Detainees are often
 9   transferred to other facilities, and to and from Court. They are routinely transferred in
10   crowded and enclosed vehicles like buses where social distancing is not possible.
11           34.   When there is an outbreak in a jail, staff can become infected and bring
12   the virus home to their families and community. For example, the tuberculosis
13   epidemic that broke out in New York City in the early 1990s began in jails and was
14   spread to the community by jail employees who became infected and then returned
15   home.
16           35.   It is difficult to overstate the devastation that a COVID-19 outbreak could
17   inflict on the county jail and its surrounding communities. At Rikers Island in New York,
18   between the mornings of Wednesday, April 1 and Thursday, April 2, the number of
19   COVID-19 positive incarcerated individuals and staff members grew by 47 and 57
20   people, respectively, upping the jail’s total numbers of confirmed cases to 231 among the
21   incarcerated population and 223 among staff.34 The first known case of COVID-19 at
22   Rikers was confirmed on Wednesday, March 18, 35 illustrating just how quickly this
23   disease can and will overwhelm detention facilities.
24
25   34
        Julia Craven, Coronavirus Cases Are Spreading Rapidly on Rikers Island, Slate (Apr.
26   2, 2020), https://slate.com/news-and-politics/2020/04/rikers-coronavirus-cases-
     increase.html.
27   35
        As Testing Expands, Confirmed Cases of Coronavirus in N.Y.C. Near 2,000, N.Y.
     Times (updated Mar. 19, 2020),
28   https://www.nytimes.com/2020/03/18/nyregion/coronavirus-new-york-update.html.

     DECLARATION OF DR. JOE                    14                                     D-15
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 16 of 30 Page ID
                                       #:487


 1          INFORMATION ABOUT ORANGE COUNTY JAIL
 2          36.     The available testing information about the Orange County Jail is
 3   concerning about the likelihood of a large and explosive outbreak at the Jail. News
 4   media first reported a positive test on March 24, 2020. The person who tested positive
 5   had been detained at the jail since June 17, 2018, indicating that the person had
 6   contracted the virus from spread within the jail. 36 The Orange County Sheriff
 7   Department (OCSD) began publicly reporting testing numbers and results for its
 8   limited testing of suspected COVID-19 cases. On March 26, the Jail had placed 141
 9   persons in quarantine, and had conducted 15 tests with 3 confirmed COVID-19
10   cases.37 By April 17, the jail had tested only 45 people detained in the jail, and 17 had
11   tested positive with 4 tests pending results. 38 By April 24, 2020, the Jail had tested
12   147 persons, with 82 confirmed positive cases and 9 tests pending results and by April
13   27, 2020 the number of confirmed cases had jumped to 93 cases, with 47 tests pending
14   results.39
15          37.     Although the Orange County Sheriff’s Department has not reported the
16   testing results for staff, news reports describe Orange County correctional staff testing
17   positive.40 Given the speed with which the virus is being transmitted, without
18
19   36
        ABC-7.Com Staff, Orange County Sees First COVID-19 Death as Cases Climb to 152,
     Jail Inmate Tests Positive, ABC-7 (Mar. 25, 2020) https://abc7.com/coronavirus-covid-
20   19-death-orange-county-is-deadly/6047640/.
21
     37
        News Release, Sheriff-Cornoner Don Barnes, Early release of sentenced inmates from
     Orange County Jail (Mar. 27, 2020),
22   https://www.ocsd.org/civicax/inc/blobfetch.aspx?BlobID=115002.
     38
        Orange County Sheriff’s Department, OCSD Custody COVID-19 Stats as of April 17,
23   2020 (Apr. 17, 2020),
24   https://www.ocsd.org/documents/sheriff/OCSDCustodyStatsasofApril172020.pdf
     39
        Orange County Sheriff’s Department, COVID-19 in OC Jails (updated Apr. 27, 2020),
25   https://www.ocsd.org/documents/sheriff/COVIDStats4.27.20.pdf.
     40
        Tony Saavedra, Full quarantine imposed at Orange County central jail after 4 more
26   inmates contract coronavirus, The Orange County Register (Apr. 7, 2020),
     https://www.ocregister.com/2020/04/07/full-quarantine-imposed-at-orange-county-
27   central-jail-after-4-more-inmates-contract-coronavirus/; see also City News Service,
28   (continued…)

     DECLARATION OF DR. JOE                     15                                     D-16
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 17 of 30 Page ID
                                       #:488


 1   significant reductions in the jail population and other steps to prevent the transmission
 2   of the disease, it should be expected that the outbreak in the jail will lead to further
 3   rapid transmission within the communities around the Orange County Jail facilities.
 4         38.    To minimize the risk of COVID-19 in the Orange County Jail the
 5   following minimum conditions are required: incarcerated persons must be able to
 6   main distance of six feet or more from each other at all times, including in communal
 7   areas; there are no barrack-style dormitories and sharing of cells is minimized; there
 8   are adequate numbers of medical isolation cells for any inmate with confirmed or
 9   suspected infection, as well as quarantine cells for close contacts of symptomatic
10   cases and new arrivals;41 hygiene products and clean PPE are available in adequate
11   quantities without charge; all objects touched by multiple individuals in common
12   areas are cleaned and disinfected several times per day and preferably between each
13   use; and proper screening and isolation/quarantine procedures are consistently
14   implemented for anyone attempting to enter the jail – both staff or inmates.
15         39.    From the information available, the Orange County Jail has not been able
16   to achieve these benchmarks. Persons detained report that many are sleeping in
17   barrack style dormitories, and that there is a lack of social distancing during
18   recreation, while waiting in lines for medicine distribution, food, and the telephone,
19   and when traveling around the jail for court appearances or medical visits. They also
20   report that large numbers of symptomatic persons, including persons who have dry
21   coughs or who have lost senses of smell, have not been isolated or tested. They
22   further report lack of sufficient access to cleaning supplies, disinfectants, hand soap,
23
24
25   Coronavirus Cases Rise to 1,277 in Orange County (Apr.12, 2020),
     https://www.nbclosangeles.com/news/coronavirus/coronavirus-cases-rise-to-1277-in-
26   orange-county/2344836/.
     41
        The CDC notes that cohorting multiple close contacts of a COVID case should only be
27   done if there are no other available options. Centers for Disease Control and Prevention,
     Interim Guidance at 19–20. But, in my opinion, it is a dangerous practice because it can
28   lead to preventable infections within the cohort.

     DECLARATION OF DR. JOE                     16                                      D-17
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 18 of 30 Page ID
                                       #:489


 1   and clean PPE. These practices are putting people in the jail at a serious and
 2   unacceptable risk of infection.
 3         40.    According to the CDC guidelines, facilities should make every possible
 4   effort to place suspected and confirmed COVID-19 cases under medical isolation
 5   individually. Each isolated individual should be assigned their own housing space and
 6   bathroom where possible. 42
 7         41.    The BSCC has begun collecting and reporting data about population levels
 8   and news arrests in California jails to track COVID-19 related impacts on the jails.43 In
 9   the Orange County Jail, most recent data showed the population on 4/12 was at
10   approximately 3,336, with 347 weekly new arrests:
11
12
13
14
15
16
17
18
19
20
21
22
23         42.    Although it is positive movement that the jail population has decreased
24   from 4587, the time of the first confirmed case, to 3,336 in the middle of April, far
25   more reduction will be needed to achieve the necessary social distancing.
26
27   42
       Centers for Disease Control and Prevention, Interim Guidance at 15.
     43
       BSCC, Supplemental JPS Reporting Dashboard (April 27, 2020),
28   https://app.smartsheet.com/b/publish?EQBCT=82b29a92ea9a4a0ea7aa480f1287e137

     DECLARATION OF DR. JOE                    17                                     D-18
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 19 of 30 Page ID
                                       #:490


 1         43.     The Orange County Jail has not reported the number of close contacts of the
 2   existing confirmed and suspected cases. However, these bedspace needs are likely to be
 3   substantial. CDC has recently expanded its list of possible COVID-19 symptoms. This
 4   will undoubtably lead to an increase in the number of suspect cases needing isolation and
 5   quarantine.
 6         44.     It is unlikely that there are a sufficient number of single cells for isolation
 7   and quarantine given the likely large numbers of confirmed and suspect cases in the
 8   jail, especially given the recent expansion of possible symptoms of COVID-19 noted
 9   by the CDC. Moreover, other jail functions may reduce the number of available
10   single cells. For example, security staff may demand that these same beds be used for
11   security purposes, such as administrative segregation, disciplinary segregation, and
12   protective custody. Additionally, COVID-19 isolation is not the only medical need for
13   medical isolation beds. In addition to being needed for COVID-19, medical isolation
14   beds must also be made available as needed to isolate patients who have conditions
15   other than COVID-19 that require medical isolation.
16         45.     In the absence of adequate isolation and quarantine bedspace, the Jail will
17   be forced to use cohort quarantines that expose potentially healthy people to serious
18   infection risks. Declarations from people incarcerated in the jail suggest this is already
19   happening. Some of the detained persons who work across the jail were housed in the
20   Men’s Jail in the “worker dorm,” C mod of CMJ. Carlos Godinez Dec. Some of the
21   men in that dorm worked in the kitchen or the laundry facilities. One of persons from
22   the dorm tested positive for COVID-19 and the OCSD divided the unit, transferred
23   half of the unit to a new unit, the A-Unit, instructed them not to continue working, and
24   put the new unit on quarantine. On April 22, 2020, the OCSD tested the entire bottom
25   tier of the A-mod. It appears from the high testing results that some of those
26   individuals tested positive for COVID.
27         46.     Such cohorting of individuals who were exposed to a confirmed case
28   places uninfected individuals at risk. As noted in the CDC guidelines, “Facilities

     DECLARATION OF DR. JOE                      18                                      D-19
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 20 of 30 Page ID
                                       #:491


 1   should make every possible effort to quarantine close contacts of COVID-19 cases
 2   individually. Cohorting multiple quarantined close contacts of a COVID-19 case
 3   could transmit COVID-19 from those who are infected to those who are uninfected.” 44
 4         47.    From the detainee’s reports, it also appears that the space limitations are
 5   creating additional pressure on the available bed space, increasing movement and
 6   mixing of people in the jail, and thus increasing their exposure risks. For example,
 7   one prisoner, Don Wanger, described being housed alone in a 2-person cell, within a
 8   13-cell module, until last week. He reported that on April 22, OCSD double-bunked
 9   the entire module, including adding cellmates to his cell as well as others.
10         48.    The OCSD’s continued detention of hundreds of medically vulnerable
11   persons is a particular cause for alarm. On April 6, the OCSD reported releasing over
12   300 people who had ten days or fewer left on their sentence, including 108 persons
13   who “were designated by the Health Care Agency as medically at-risk.” 45 I am aware
14   of reports from advocates that the Health Care Agency has compiled a list of over 500
15   persons in the Orange County Jail who are medically vulnerable and remain in
16   custody. These individuals are at a heighted risk for serious illness and death. Given
17   the high likelihood of contagion and spread in the jail, the safety of these individuals
18   is a pressing emergency that needs to be addressed on an urgent basis.
19         49.    Hand hygiene – washing one’s hands several times a day – is a critical
20   component of stopping the spread of the virus. According to the declarations I reviewed,
21   OCSD is not reliably and consistently supplying prisoners with free soap and other hand
22   hygiene necessities. Many jail detainees report receiving a small hotel-size hand soap for
23   a week, that is insufficient for more than two days of hand washing. Few detainees have
24   access to paper towels or hand dryers. These practices do not comply with basic CDC
25
26   44
       See Centers for Disease Control and Prevention, Interim Guidance at 19.
     45
       Tony Saavedra, In move to combat coronavirus spread, California judicial bosses
27   order zero bail for low-level crimes, The Orange County Register (Apr. 6, 2020),
     https://www.ocregister.com/2020/04/06/in-move-to-combat-coronavirus-spread-
28   california-judicial-bosses-order-zero-bail-for-low-level-crime.

     DECLARATION OF DR. JOE                    19                                     D-20
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 21 of 30 Page ID
                                       #:492


 1   guidelines. Nor is the OSCD supplying sufficient disinfectant to ensure that high touch
 2   surfaces are cleaned in common area, like phones and communal tables within dayrooms.
 3          CONCLUSION
 4          50.    For the reasons above, it is my professional opinion that persons
 5   currently detained in the Orange County Jail are at significantly greater risk of
 6   contracting COVID-19 than if they were permitted to shelter in place in their home
 7   communities. For those infected, many are at increased risk of suffering severe
 8   complications and outcomes. In particular, many medically vulnerable persons are
 9   likely to develop COVID-19 if they remain in jail and to become either extremely ill
10   or die as result.
11          51.    It is also my professional opinion that conditions in the Orange County
12   Jail also threaten the health and safety of every individual within those jails—detained
13   persons and staff alike—and in their surrounding communities.
14          52.    It is also my professional opinion that a necessary component of bringing
15   jails into compliance with the recommendations of the CDC to minimize the risk of
16   COVID -19 transmission within the jails and to the larger community is to
17   substantially reduce the population of jail facilities.
18          53.    The current reductions from the Orange County Jail are insufficient to
19   enable the recommendations of the CDC guidelines, particularly with respect to social
20   distancing, to be met. To minimize the risk of COVID-19 the population must be
21   reduced so that it is possible among other things: for incarcerated persons to be able
22   to main distance of six feet or more from each other at all times, including in
23   communal areas; there are no barrack-style dormitories and sharing of cells is
24   minimized; there are adequate numbers of isolation cells for any inmate who is
25   symptomatic; proper screening and isolation procedures can be put into place for
26   anyone attempting to enter the jail – both staff or inmates. Measures such as more
27   regular disinfection and cleaning, wider availability of soap etc. are insufficient to
28   address the dangers that COVID-19 poses in jail without a significant reduction of the

     DECLARATION OF DR. JOE                     20                                     D-21
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 22 of 30 Page ID
                                       #:493


 1   jail population to allow for genuine social distancing among inmates, correctional staff
 2   and other jail staff.
 3          54.    In particular, those who are medically vulnerable (see ¶ 27) should be
 4   moved out of the jails to the absolute maximum extent possible. In addition,
 5   population should be significantly lowered to reduce the density in the jails to allow
 6   for adequate social distancing, minimize the strain on the jail’s medical care system,
 7   and ensure adequate space is available for necessary quarantining and isolation.
 8          55.    Significantly reducing the Orange County Jail population will allow the
 9   facilities to significantly reduce the risk of infection for both incarcerated people and
10   correctional officers, which in turn protects the communities where corrections staff live.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF DR. JOE                     21                                     D-22
     GOLDENSON
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 23 of 30 Page ID
                                       #:494


 1
 2         I declare under penalty of perjury of the laws of the State of California and the
 3   United States that the foregoing 23 page declaration is true and correct. Executed on
 4   April 28, 2020 in Alameda County, California.
 5
 6
 7
 8    DATED: April 28, 2020
 9                                          By: ____________________
                                                Dr. Joe Goldenson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF DR. JOE                   22                                    D-23
     GOLDENSON
Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 24 of 30 Page ID
                                  #:495




                    EXHIBIT A

                     Dr. Goldenson CV




                                                                       D-24
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 25 of 30 Page ID
                                       #:496



1                                    CURRICULUM VITAE
2                                   JOE GOLDENSON, MD
                                    1406 CYPRESS STREET
3
                                     BERKELEY, CA 94703
4                                        (510) 557-1086
                                     jgoldenson@gmail.com
5
6    EDUCATION
7
     Post Graduate Training
8    February 1992          University of California, San Francisco, CPAT/APEX
                            Mini-Residency in HIV Care
9    1979-1980              Robert Wood Johnson Fellowship in Family Practice
     1976-1979              University of California, San Francisco
10
                            Residency in Family Practice
11
     Medical School
12   1973-1975              Mt. Sinai School of Medicine, New York
                            M.D. Degree
13   1971-1973              University of Michigan, Ann Arbor
14
15   Undergraduate Education
     1967-1971            University of Michigan, Ann Arbor
16                        B.A. in Psychology
17
     PROFESSIONAL EXPERIENCE
18
     Practice Experience
19   1993-2015              Director/Medical Director
20                          Jail Health Services
                            San Francisco Department of Public Health
21   1991-1993              Medical Director
                            Jail Health Services
22                          San Francisco Department of Public Health
23   1990-1991              Chief of Medical Services, Hall of Justice
                            Jail Health Services
24                          San Francisco Department of Public Health
     1987-1990              Staff Physician
25                          Jail Health Services
                            San Francisco Department of Public Health
26   1980-1987              Sabbatical
27   1975-1976              Staff Physician
                            United Farm Workers Health Center, Salinas, CA
28

                                                                                 D-25
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 26 of 30 Page ID
                                       #:497



1    Consulting
2    6/16-8/19          Consultant to Los Angeles Department of Health Services re:
                        provision of health care services in the LA County Jail
3    4/02-Present       Federal Court Medical Expert, Plata v. Newsome, Class Action
                        Lawsuit re: prisoner medical care in California State Prison System
4                       Medical expert for the Illinois Department of Corrections and the
     6/14-9/14          ACLU of Illinois
5                       Federal Court appointed Medical Monitor, U.S.A. v. Cook County, et
6    6/10-12/13         al., United States District Court for the Northern District of Illinois,
                        No. 10 C 2946, re: medical care in the Cook County Jail
7    6/08-6/12          Member, Plata v. Schwarzenegger Advisory Board to the Honorable
                        Thelton E. Henderson, U.S. District Court Judge
8    5/08-9/09          Medical Expert for ACLU re Maricopa County Jail, Phoenix, AZ
     1/08               Member of the National Commission on Correctional Health Care’s
9
                        Technical Assistance Review Team for the Miami Dade Department
10                      of Corrections
     9/07-1/10          Federal Court appointed Medical Expert, Herrera v. Pierce County, et
11                      al., re: medical care at the Pierce County Jail, Tacoma, WA
     8/06-8/12          State Court Appointed Medical Expert, Farrell v. Allen, Superior
12                      Court of California Consent Decree re medical care in the California
                        Department of Juvenile Justice
13   6/05               Member of Technical Assistance Review Team for the Dallas County
14                      Jail
     11/02-4/03         Medical Expert for ACLU re Jefferson County Jail, Port Townsend,
15                      Washington
     4/02-8/06          Federal Court Medical Expert, Austin, et. al vs Wilkinson, et al, Class
16                      Action Law Suit re: Prisoner medical care at the Ohio State
17                      Penitentiary Supermax Facility
     1/02-3/02          Consultant to the Francis J. Curry, National Tuberculosis Center re:
18                      Tuberculosis Control Plan for the Jail Setting: A Template (Jail
                        Template),
19   8/01-4/02          Medical Expert for ACLU re Wisconsin Supermax Correctional
                        Facility, Boscobel, WI
20   7/01-4/02          Medical Expert for Ohio Attorney General’s Office re Ohio State
21                      Prison, Youngstown, OH
     1/96-1/14          Member and Surveyor, California Medical Association
22                      Corrections and Detentions Health Care Committee
     5/95-6/08          Medical Expert for the Office of the Special Master, Madrid vs
23                      Alameida, Federal Class Action Law Suit re: Prisoner medical care at
                        the Pelican Bay State Prison Supermax Facility
24   3/98-12/98         Member, Los Angeles County Department of Public Health Jail
25                      Health Services Task Force
     2/98               Medical Expert, Department of Justice Investigation of Clark County
26                      Detention Center, Las Vegas, Nevada
     6/94               Surveyor, National Commission on Correctional Health Care, INS
27                      Detention Center, El Centro, CA
28

                                                                                            D-26
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 27 of 30 Page ID
                                       #:498


     Work Related Committees
1    1/14 to present   Member, Editorial Advisory Board, Correctional Health Care Report
                       Member, Board of Directors of the National Commission on
2    10/11 to 5/19     Correctional Health Care
3    5/07-10/12        Liaison to the CDC Advisory Council for the Elimination of
                       Tuberculosis (ACET) from the National Commission on Correctional
4                      Health Care
     12/04-3/06        Member of the CDC Advisory Council for the Elimination of
5                      Tuberculosis (ACET) Ad Hoc Working Group on the Prevention and
                       Control of Tuberculosis in Correctional and Detention Facilities:
6
                       Recommendations from CDC (MMWR 2006; 55(No. RR-9))
7    6/03-8/03         Member of the Advisory Panel for the Francis J. Curry National
                       Tuberculosis Center and National Commission on Correctional Health
8                      Care, 2003: Corrections Tuberculosis Training and Education
                       Resource Guide
9    3/02-1/03         Member of the Advisory Committee to Develop the Tuberculosis
                       Control Plan for the Jail Setting: A Template (Jail Template), Francis
10
                       J. Curry, National Tuberculosis Center
11   6/01-1/15         Director’s Cabinet
                       San Francisco Department of Public Health
12   3/01              Consultant to Centers for Disease Control on the Prevention and
                       Control of Infections with Hepatitis Viruses in Correctional Settings
13                     (MMWR 2003; 52(No. RR-1))
14   9/97-6/02         Member, Executive Committee of Medical Practice Group, San
                       Francisco Department of Public Health
15   3/97-3/02         American Correctional Health Services Association Liaison with
                       American Public Health Association
16   3/96-6/12         Chairperson, Bay Area Corrections Committee (on tuberculosis)
     2/00-12/00        Medical Providers’ Subcommittee of the Office-based Opiate
17                     Treatment Program, San Francisco Department of public Health
18   12/98-12/00       Associate Chairperson, Corrections Sub-Committee, California
                       Tuberculosis Elimination Advisory Committee
19   7/94-7/96         Advisory Committee for the Control And Elimination of Tuberculosis,
                       San Francisco Department of Public Health
20   6/93-6/95         Managed Care Clinical Implementation Committee, San Francisco
                       Department of Public Health
21   2/92-2/96         Tuberculosis Control Task Force, San Francisco Department of Public
22                     Health
     3/90-7/97         San Francisco General Hospital Blood Borne Pathogen Committee
23   1/93-7/93         Medical Staff Bylaws Committee, San Francisco Department of
                       Public Health
24
25   ACADEMIC APPOINTMENT
26   1980-2015     Assistant Clinical Professor
                   University of California, San Francisco
27
     PROFESSIONAL AFFILIATIONS
28

                                                                                          D-27
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 28 of 30 Page ID
                                       #:499


     Society of Correctional Physicians, Member of President’s Council, Past-Treasurer and Secretary
1    American Correctional Health Services Association, Past-President of California Chapter
     American Public Health Association, Jails and Prison’s Subcommittee
2    Academy of Correctional Health Professionals
3
     PROFESSIONAL PRESENTATIONS
4    Caring for the Inmate Health Population: A Public Health Imperative, Correctional Health Care
     Leadership Institutes, July 2015
5    Correctional Medicine and Community Health, Society of Correctional Physicians Annual
     Meeting, October, 2014
6    Identifying Pulmonary TB in Jails: A Roundtable Discussion, National Commission on
     Correctional Health Care Annual Conference, October 31, 2006
7
     A Community Health Approach to Correctional Health Care, Society of Correctional Physicians,
8    October 29, 2006
     Prisoners the Unwanted and Underserved Population, Why Public Health Should Be in Jail, San
9    Francisco General Hospital Medical Center, Medical Grand Rounds, 10/12/04
     TB in Jail: A Contact Investigation Course, Legal and Administrative Respo nsibilities, Francis J.
10
     Curry National Tuberculosis Center, 10/7/04
11   Public Health and Correctional Medicine, American Public Health Association Annual
     Conference, 11/19/2003
12   Hepatitis in Corrections, CA/NV Chapter, American Correctional Health Services Association
13   Annual Meeting, 1/17/02
     Correctional Medicine, San Francisco General Hospital Medical Center, Medical Grand Rounds,
14   12/16/02
15   SuperMax Prisons, American Public Health Association Annual Conference, 11/8/01
     Chronic Care Programs in Corrections, CA/NV Chapter, American Correctional Health
16   Services Association Annual Meeting, 9/19/02
17   Tuberculosis in Corrections - Continuity of Care, California Tuberculosis Controllers
     Association Spring Conference, 5/12/98
18   HIV Care Incarcerated in Incarcerated Populations, UCSF Clinical Care of the AIDS Patient
     Conference, 12/5/97
19
     Tuberculosis in Correctional Facilities, Pennsylvania AIDS Education and Training Center,
20   3/25/93
     Tuberculosis Control in Jails, AIDS and Prison Conference, 10/15/93
21
     The Interface of Public Health and Correctional Health Care, American Public Health
22   Association Annual Meeting, 10/26/93
     HIV Education for Correctional Health Care Workers, American Public Health Association
23   Annual Meeting, 10/26/93
24
     PUBLICATIONS
25   Structure and Administration of a Jail Medical Program. Correctional Health Care:
     Practice, Administration, and Law. Kingston, NJ: Civic Research Institute. 2017.
26   Structure and Administration of a Jail Medical Program – Part II. Correctional Health
27   Care Report. Volume 16, No. 2, January-February 2015.
     Structure and Administration of a Jail Medical Program – Part I. Correctional Health Care
28

                                                                                                D-28
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 29 of 30 Page ID
                                       #:500


     Report. Volume 16, No. 1, November-December 2014.
1    Pain Behind Bars: The Epidemiology of Pain in Older Jail Inmates in a County Jail.
     Journal of Palliative Medicine. 09/2014; DOI: 10.1089/jpm.2014.0160
2
     Older jail inmates and community acute care use. Am J Public Health. 2014 Sep;
3    104(9):1728-33.
     Correctional Health Care Must be Recognized as an Integral Part of the Public Health
4    Sector, Sexually Transmitted Diseases, February Supplement 2009, Vol. 36, No. 2, p.S3–
5    S4
     Use of sentinel surveillance and geographic information systems to monitor trends in HIV
6    prevalence, incidence, and related risk behavior among women undergoing syphilis
     screening in a jail setting. Journal of Urban Health 10/2008; 86(1):79-92.
7
     Discharge Planning and Continuity of Health Care: Findings From the San Francisco
8    County Jail, American Journal of Public Health, 98:2182–2184, 2008
     Public Health Behind Bars, Deputy Editor, Springer, 2007
9
     Diabetes Care in the San Francisco County Jail, American Journal of Public Health,
10   96:1571-73, 2006
     Clinical Practice in Correctional Medicine, 2 nd Edition, Associate Editor, Mosby, 2006.
11   Tuberculosis in the Correctional Facility, Mark Lobato, MD and Joe Goldenson, MD,
12   Clinical Practice in Correctional Medicine, 2 nd Edition, Mosby, 2006.
     Incidence of TB in inmates with latent TB infection: 5-year follow-up. American Journal of
13   Preventive Medicine. 11/2005; 29(4):295-301.
14   Cancer Screening Among Jail Inmates: Frequency, Knowledge, and Willingness
     Am J Public Health. 2005 October; 95(10): 1781–1787
15   Improving tuberculosis therapy completion after jail: translation of research to practice.
     Health Education Research. 05/2005; 20(2):163-74.
16
     Incidence of TB in Inmates with Latent TB Infection, 5-Year Follow-up, American Journal
17   of Preventive Medicine, 29(4), 2005
     Prevention and Control of Infections with Hepatitis Viruses in Correctional Settings,
18   Morbidity and Mortality Reports, (External Consultant to Centers for Disease Control),Vol.
19   52/No. RR-1 January 24, 2003
     Randomized Controlled Trial of Interventions to Improve Follow-up for Latent
20   Tuberculosis Infection After Release from Jail, Archives of Internal Medicine, 162:1044-
     1050, 2002
21
     Jail Inmates and HIV care: provision of antiretroviral therapy and Pneumocystis carinii
22   pneumonia prophylaxis, International Journal of STD & AIDS; 12: 380-385, 2001
     Tuberculosis Prevalence in an urban jail: 1994 and 1998, International Journal of
23   Tuberculosis Lung Disease, 5(5):400-404, 2001
24   Screening for Tuberculosis in Jail and Clinic Follow-up after Release, American Journal of
     Public Health, 88(2):223-226, 1998
25   A Clinical Trial of a Financial Incentive to Go to the Tuberculosis Clinic for Isoniazid after
26   Release from Jail, International Journal of Tuberculosis Lung Disease, 2(6):506-512,1998

27
28

                                                                                                  D-29
     Case 8:20-cv-00835-JGB-SHK Document 41-6 Filed 05/11/20 Page 30 of 30 Page ID
                                       #:501


     AWARDS
1    Armond Start Award of Excellence, Society of Correctional Physicians, 2014
     Award of Honor, San Francisco Board of Supervisors, 2014
2    Award of Honor, San Francisco Health Commission, 2014
     Certificate of Appreciation, San Francisco Public Defender’s Office, 2014
3
     Certificate for Excellence in Teaching, California Department of Health Services, 2002
4    Employee Recognition Award, San Francisco Health Commission, July 2000
     Public Managerial Excellence Award, Certificate of Merit, San Francisco, 1997
5
     LICENSURE AND CERTIFICATION
6    Medical Board of California, Certificate #A32488
     Fellow, Society of Correctional Physicians
7
     Board Certified in Family Practice, 1979-1986 (Currently Board Eligible)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                              D-30
